Matter of Barclay v Hutchinson (2015 NY Slip Op 05180)





Matter of Barclay v Hutchinson


2015 NY Slip Op 05180


Decided on June 17, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2014-00596
 (Docket No. F-38441-09)

[*1]In the Matter of Gloria Barclay, respondent,
vStephen Hutchinson, appellant.


Stephen Hutchinson, Brooklyn, N.Y., appellant pro se.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow and Diana Lawless of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Dean Kusakabe, J.), dated October 8, 2013. The order denied the father's objections to an order of that court (Elizabeth Shamahs, S.M.) dated May 31, 2013, which, after a hearing, denied his motion to dismiss the mother's petition seeking enforcement of an out-of-state registered order of child support.
ORDERED that the order dated October 8, 2013, is affirmed, with costs.
Contrary to the father's contentions, the Family Court properly denied his objections to the order denying his motion to dismiss the mother's petition seeking enforcement of an out-of-state registered order of child support pursuant to the Uniform Interstate Family Support Act (Family Ct Act art 5-B). Where, as here, the nonregistering party either fails to timely contest the registration or enforcement of the order of support or fails to establish a defense under Family Court Act § 580-607(a), the "registering tribunal" (Family Ct Act § 580-101[15]) is required to confirm the order (see  Family Ct Act §§ 580-605[b][3]; 580-606[b]; 580-607[c]; see also Matter of Campbell v O'Neil,  266 AD2d 538).
The father's remaining contentions are without merit.
MASTRO, J.P., AUSTIN, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court